Title: Abigail Adams to Susanna Clarke Copley, [after 15 November 1792]
From: Adams, Abigail
To: Copley, Susanna Clarke


my dear Madam
[post 15 November 1792]
I was not a little Surprizd at receiving intelligence through mrs smith soon after her arrival that you had never received the Money for the Silk you was so good as to purchase at my request three years ago— I am extreemly sorry that your delicacy prevented you from giving me this information at an earlier period. most assuredly Madam I would not have askd such a favour for myself nor could I have ventured it for any other person. upon my Receiving mrs smiths Letter I immediatly informd mrs Gray of it who was not less surprizd than I was—for 30 dollors was sent with the Letter and Mrs Gray supposd that it was paid for at the Time the silk was sent tho she now recollects that the Bill which she received was not receited. a Mr Russel Hubbard was the person who received the money and not finding mrs Copley at Home when he left the Letter he lodgd the money in the Bank of England where it now is. he thought no more of it, and mrs Adams did not see mrs Gray till two years after when she thanked her me for having procured her silk through mrs Copley
I inclose you the Recit which will enable you to receive at the Bank the 30 dollar with one pr cent interest from the time it was lodg’d there, as I am informd. I am unacquainted with the mercantile method of doing Buisness but suppose it is Regular. if there should still be any diffiulty remaining I hope you will be kind enough to inform me
our late dear suffering Friend mrs Rogers I shall always remember with a sisterly affection She was happily for her releazd and I believe I may add made perfect as humane Nature was capable of, through Sufferings if ever there was a sincere mourner mr Rogers may be rankd in that Class—
My dear Mrs Smith expresses herself happy in the Renewal of her acquaintane with you—and in the continuence of your Friendship. I hope she will not be in a situation to call upon you for such assistance as you have formerly renderd her, but if she should, I shall more than ever solicit your kind attention to her. I hope she will never venture to sea in circumstances similar to those in which she made her last voyage which nearly cost her her Life.
My own Health has sufferd so much by my Residence at Philadelphia that I do not propose going there this winter.
I hope mr Copley & the Ladies your daughters enjoy their Health. miss Copleys Rose Tree I still preserve & tho it has out lived several seasons & many of the productions of Nature Time has Rob’d it in some measure of its Bloom.
I am dear Madam with my best wishes for your Health & happiness / Your Friend & Humble servant
A. A
